Welch, J. This was a suit brought by appellant against the appellee before a Justice of the Peace on a distress warrant. There was a trial before the Justice and judgment for appellant and an appeal wras taken to the County Court where there was another trial, verdict and judgment for the appellee, from which this, appeal is taken. The appellee had rented from the appellant some eighty acres of land to put in corn for which he was to give as rent one-tliird of the corn raised. He only delivered about 343 bushels of corn. The evidence as to the amount of corn that was raised was conflicting; the evidence on the part of appellant tended to show that the land would have, averaged about twenty bushels' of corn per acre, of which one-third would have amounted to 190 bushels more than was delivered by the appellee to him, and that corn was worth 30 cents per bushel. The appellee and his witnesses testified that the ground was very wet and would not average near twenty bushels per acre, and the appellee and his two sons testify that they delivered all of the one-third of the corn raised. The question of the credibility of the witnesses was one specially for the jury. They having found for the appellee we arc not disposed to interfere with the finding. • • It is further insisted by counsel for appellant that the court erred in not granting a new trial on the ground of newly discovered evidence. Tlie newly discovered evidence was merely cumulative and impeaching, and as uniformly held by the ■ Supreme Court a new trial will not be granted when the , newly discovered evidence is merely cumulative. Skelley v. Boland, 78 Ill. 438; Clayes v. White, 83 Ill. 540; City of Elgin v. Rennick, 86 Ill. 498; Harvey v. Collins, 89 Ill. 255. There was no error in refusing a new trial. Judgment affirmed.